Title: To George Washington from Brown & Francis, 17 February 1793
From: Brown & Francis
To: Washington, George



dear Sir
Providence [R.I.] Feby 17. 93

Envelloped as you are at all times with public business, we would have avoided troubling you in the present instance, did not necessity oblige us to sollicit from you a protection of our property abroad which is so circumstanced that the Officers of the customs are not authorized by the laws of the U. States to furnish the requisite papers.
Cap: Tingey will have the honor of delivring this and will explain the particular manner in which we became sole owners of the Ship Eutrusco now Illustrious President in part pay for our Ship the President Washington of about 1000 Tons.
Mr. T. W. Francis sold the latter and purchased the former in Calcutta from whence she has sailed for Ostend without any American papers—And as it is our intention to order her from thence to china and back to these States we deem it necessary she should be furnished with such papers as will authorize her wearing the American Flag, and protect her on the Seas and in port from insult and impositions.
We beleive all commercial nations except ours have provided for the security of the property of their Citizens when situated as ours is, we therefore are confident you will cheerfully afford us that assistance you have the power of granting in a case where the laws have been silent, we apprehend from want of recollection at the time they were made.
Intreating your forgiveness for thus intruding on your time,

We have the honor of subscribing ourselves Dear Sir Your Most Obedt & Very Humle Servants

Brown & Francis

